Judgment of the Supreme Court, Bronx County (Duncan McNab, J.), rendered on October 5, 1981, convicting defendant, following a jury trial, of two counts of robbery in the first degree and sentencing him as a persistent violent felony offender to two indeterminate terms of 20 years to life, is modified, on the law, to the extent of reversing and vacating the sentence, remanding the matter for resentence and otherwise affirmed. 11 Defendant contends, and the People concede, that one of the two predicate violent felony offenses contained in the prosecution’s persistent violent felony offender statement, criminal possession of a weapon in the third degree, was not deemed a violent felony offender offense under section 70.02 of the Penal Law until August 12, 1980, which was subsequent to the commission of the crimes involved herein. Consequently, defendant should have been sentenced under the provisions of the law applicable at the time that the subject crimes were committed. (People v Griffin, 97 AD2d 481; see, also, People v Chapman, 98 AD2d 640.) Concur — Kupferman, J. P., Sullivan, Silverman, Milonas and Kassal, JJ.